By the Court.

By the fourth general rule of April term, 1796, the rule on a scire facias for a defendant to plead, is a twenty day rule from the time of its entry; and notice of the rule is not necessary to be served on the defendant. (1 Caines, 118.) The fact of an attorney having been employed by the guardian to conduct the defence, does not vary the practice, which must be governed by the general rule. The plaintiff was therefore regular in his practice in this respect. He was. also regular in entering the default, notwithstanding the pleas. The plea that the parol may demur is taken away by statute. (1 R. L. 318.) The pleas put in, therefore, were palpably bad, and the plaintiff was at liberty to treat them as nullities, and to sign judgment as for the want of a plea. (3 Johns. R. 541.) There being an affidavit of merits, the default is set aside on payment of costs.